DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2-14  objected to because of the following informalities:  
In line 1 of Claim 2-14, the recitation “Chamfer tool” should read as “The chamfer tool”
In line 5 of claim 2, the recitation “the plurality of cutting is soldered to the base abutment surface” should read as “the plurality of cutting inserts is soldered to the base abutment surface”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the abutment surface of each of the plurality of cutting insert receptacles forming a base” in lines 7-8 is indefinite as to which of the two abutment 
The term “thick” in claim 14 is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	Claims 2-13 are rejected due to their dependency on rejected claim 1. 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-2 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kress (DE102017206144). 
It is noted that Examiner has submitted a translation of DE102017206144 with this office action.
a chamfer tool (3) comprising: a tool holder (19), which extends along a central axis (M) and comprises a plurality of slot- shaped cutting insert receptacles that are arranged distributed around a circumference of the tool holder (19) (See modified Fig. 1) , wherein each of the plurality of cutting insert receptacles comprises two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (See modified Fig. 1 depicting the lateral abutments surfaces and the base abutment surface), the abutment surface of each of the plurality of cutting insert receptacles forming a base of the respective cutting insert receptacle (See modified Fig. 1);  a plurality of cutting inserts  (21) (See Fig. 1), wherein each of the plurality of cutting inserts is fixed in one of the plurality of cutting insert receptacles (See Fig. 1 and modified Fig. 1 depicting the plurality of cutting inserts fixed in the plurality of cutting insert receptacles), respectively, in a firmly bonded manner, wherein each of the plurality of cutting inserts comprises two opposing lateral surfaces, which abut against or are connected in a firmly bonded manner to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed (See modified Fig. 1 and paragraph 0041 describing the firmly bonded manner as soldering), and a lower surface arranged between the two lateral surfaces and extending transversely thereto (See modified Fig. 1), wherein the lower surface of each of the plurality of cutting inserts abuts against or is connected in a firmly bonded manner to the base abutment surface of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed (See modified Fig. 1 and paragraph 0041 describing the firmly bonded manner as soldering), wherein each of the plurality of cutting inserts (21)  projects out of the respective one of the plurality of cutting insert receptacles both in an axial direction (See Fig. 1 depicting the cutting insert 21 projecting out of the receptacle axially), which is parallel to the central axis of the tool holder, and transversely to the axial direction (See Fig. 1 depicting the cutting insert 21 projecting out of the receptacle transverse to the axial direction), and wherein each of the plurality of cutting inserts (21) comprises a main cutting edge (9) which is oriented at a first acute angle to the central axis (M) of the tool holder (19) (See modified Fig. 1 depicting the main cutting edge oriented at an acute angle).

    PNG
    media_image1.png
    692
    978
    media_image1.png
    Greyscale

Modified Fig. 1 of Kress (DE102017206144).
	Regarding claim 2, Kress teaches chamfer tool according to claim 1, wherein the two opposing lateral surfaces of each of the plurality of cutting inserts (21) are soldered to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert (21) is fixed, and wherein the lower surface of each of the plurality of cutting (21) is soldered to the base abutment surface of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert (21) is fixed. See modified Fig. 1 and Fig. 1 depicting the cutting inserts fixed to the cutting insert receptacles and paragraph 0041 describing the soldering of the cutting inserts)

Claim 1, 3- 6, 10-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lewis (US1957348).
	Regarding claim 1, Lewis teaches a chamfer tool comprising: a tool holder (20), which extends along a central axis and comprises a plurality of slot- shaped cutting insert receptacles (22) that are arranged distributed around a circumference of the tool holder (20) (See modified Fig. 1), wherein each of the plurality of cutting insert receptacles (22) comprises two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (See modified Fig. 1), the abutment surface of each of the plurality of cutting insert receptacles forming a base of the respective cutting insert receptacle (See modified Fig. 1 depicting the base abutment surface); a plurality of cutting inserts (24), wherein each of the plurality of cutting inserts (24) is fixed in one of the plurality of cutting insert receptacles (22) (See modified Fig. 1), respectively, in a firmly bonded manner (See paragraph 12 describing the firmly bonded manner), wherein each of the plurality of cutting inserts (24) comprises two opposing lateral surfaces (See modified Fig. 1), which abut against or are connected in a firmly bonded manner to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles (22) in which the respective cutting insert (24) is fixed , and a lower surface arranged between the two lateral surfaces and extending transversely thereto (See modified Fig. 2), wherein the lower surface of each of the plurality of cutting inserts abuts against or is connected in a firmly bonded manner to the base abutment surface of the respective one of the plurality of cutting insert receptacles (22) in which the respective cutting insert (24) is fixed (See modified Fig. 1 and 2), wherein each of the plurality of cutting inserts (24) projects out of the respective one of the plurality of cutting insert receptacles (22) both in an axial direction (See modified Fig. 1), which is parallel to the central axis of the tool holder (20), and transversely to the axial direction, and wherein each of the plurality of cutting inserts (24) comprises a main cutting edge which is oriented at a first acute angle to the central axis of the tool holder (20) (See modified Fig. 1).

    PNG
    media_image2.png
    687
    1198
    media_image2.png
    Greyscale

Modified Fig. 1 of Lewis (US1957348)

    PNG
    media_image3.png
    606
    894
    media_image3.png
    Greyscale

Modified Fig. 2 of Lewis (US1957348)
	Regarding claim 3, Lewis teaches the chamfer tool according to claim 1, wherein the two lateral abutment surfaces of each of the plurality of cutting insert receptacles are oriented parallel to each other, respectively. See modified Fig. 2 depicting the lateral abutment surfaces oriented parallel to each other. 
	Regarding claim 4, Lewis teaches the chamfer tool according to claim 1, wherein a distance between the two lateral abutment surfaces of each of the plurality of cutting insert receptacles (22) is greater than a distance between the two lateral surfaces of each of the plurality of cutting inserts (24). See modified Fig. 1 and 2 depicting the cutting inserts within the cutting insert receptacles, demonstrating that the distance between the lateral abutment 
	Regarding claim 5, Lewis teaches the chamfer tool according to claim 1, wherein the two lateral abutment surfaces of each of the plurality of cutting insert receptacles are oriented parallel to a radial direction or at a second angle smaller than 5° to the radial direction, wherein the radial direction is orthogonal to the central axis of the tool holder (20). See modified Fig. 4 depicting the lateral abutment surfaces as parallel or less than 5° to the radial direction.


    PNG
    media_image4.png
    496
    556
    media_image4.png
    Greyscale

Modified Fig. 4 of Lewis (US1957348)
	Regarding claim 6,  Lewis teaches the chamfer tool according to claim 1, wherein the two lateral abutment surfaces of each of the plurality of cutting insert receptacles are oriented parallel to the central axis of the tool holder (20)  or at a third angle smaller than 5° to the central axis of the tool holder. See modified Fig. 2 depicting the lateral abutment surfaces as parallel or less than 5° to the central axis.
	Regarding claim 10, Lewis teaches the chamfer tool according to claim 1, wherein each of the plurality of cutting inserts (24) comprises a first secondary cutting edge that is oriented parallel to the central axis of the tool holder (20) or at a fourth angle less than 5° to the central axis of the tool holder. See modified Fig. 1 depicting the first secondary cutting edge as parallel less than 5 ° to the central axis.
	Regarding claim 11, Lewis teaches the chamfer tool according to claim 1, wherein each of the plurality of cutting inserts comprises a second secondary cutting edge that is oriented at a fifth angle of 85°- 90 to the central axis of the tool holder (See modified Fig. 1 and modified Fig. 2 depicting the second secondary cutting edge at 85°-90°).
	Regarding claim 12, Lewis teaches the chamfer tool according to claim 1, wherein each of the plurality of cutting inserts (24) comprises a first secondary cutting edge that is oriented parallel to the central axis of the tool holder or at fourth angle less than 5° to the central axis of the tool holder (20) (See modified Fig. 1 depicting the first secondary cutting edge), wherein each of the plurality of cutting inserts comprises a second secondary cutting edge that is oriented at a fifth angle of 85°-90° to the central axis of the tool holder (20) (See modified Fig. 1-2 depicting the second secondary cutting edge at an angle of 85°-90°), wherein the first secondary cutting edge of each of the plurality of cutting inserts (24) is spaced from the central axis of the tool holder (20) a greater distance than the main cutting edge of the respective cutting insert (24), and wherein the main cutting edge of each of the plurality of cutting inserts (24) is spaced from the central axis of the tool holder (20) a greater distance than the second secondary cutting edge of the respective cutting insert (24). See modified Fig. 1 depicting the first secondary cutting edge, the second secondary cutting edge, and the main cutting edge, and their orientation with the central axis. 
	Regarding claim 13, Lewis teaches the chamfer tool according to claim 12, wherein a first end of each of the plurality of main cutting edges is connected to a respective one of the plurality of first secondary cutting edges via a first radius, and wherein a second end of each of the plurality of main cutting edges is connected to a respective one of the plurality of second secondary cutting edge via a second radius. See modified Fig. 1 depicting the first and second end of the main cutting edge, and the first and second radius.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US1957348) in view of Packer (US5685671) and McClymont (US9981617).
the chamfer tool according to claim 1. However Lewis fails to specifically teach wherein the tool holder is made of cemented carbide, and wherein the plurality of cutting inserts are made of CVD thick-film diamond.
Packer teaches wherein the tool holder (12) is made of cemented carbide (See Fig. 1 and paragraph 2 describing the tool holder 12 is made of cemented carbide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis’s tool body to be made of cemented carbide, as taught by Packer. Doing so would provide a hard and tough material to make the tool holder out of (See paragraph 2)
	McClymont teaches wherein the plurality of cutting inserts (2) are made of CVD thick-film diamond (See Fig. 1-2 and paragraph 36)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis’s cutting insets to be made of CVD thick-film diamond, as taught by McClymont. Doing so would provide a tool capable of very high quality machined surface finishing (See paragraph 36)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722